Case 2:18-cv-03612-SJF-AKT Document 16 Filed 12/13/18 Page 1 of 4 PageID #: 42



JHK:MMD
F. #2018V02053

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 GARY ZAMBITO,                                         STIPULATION AND ORDER
                                                       OF CONFIDENTIALITY
                          Plaintiff

        - against -                                    Docket No. CV-18-3612
                                                       (Feuerstein, J.)
 UNITED STATES OF AMERICA,                             (Tomlinson, M.J.)

                         Defendant.

 – – – – – – – – – – – – – – – – – –X


              IT IS STIPULATED AND AGREED, by Plaintiff Gary Zambito (“Plaintiff”

or “Zambito”), by his attorney, Peter D. Baron, Esq., and the United States of America

(“Defendant” or “United States”), by its attorney, Richard P. Donoghue, United States

Attorney, Eastern District of New York, Mary M. Dickman, Assistant United States

Attorney, of counsel, as follows:

       IT IS STIPULATED AND AGREED, by and between the parties as follows:

       1.     Upon approval of this Stipulation and Order of Confidentiality by the Court,

the parties agree that the medical treatment records of the Plaintiff, including medical

treatment records prior to and/or subsequent to December 2015, shall remain confidential.

       2.     The documents and information to be produced pursuant to section 1, as well

as any other information that has been, or will be, produced regarding Plaintiff’s medical

treatment are hereinafter referred to as “Confidential Material,” inasmuch such documents
Case 2:18-cv-03612-SJF-AKT Document 16 Filed 12/13/18 Page 2 of 4 PageID #: 43



and information refer or relate to Plaintiff’s medical treatment and are confidential under The

Health Insurance Portability Act of 1996, 42 U.S.C. §§ 1320d-1320d-8 (“HIPAA”) and other

applicable medical privileges.

       3.      “Confidential Material” shall be used solely for the purposes of this litigation

and shall not be used for any other purpose or suit, nor published to the general public in any

form, or used for any business or commercial purpose.

       4.      The parties shall designate “Confidential Material” by placing on material to

be produced a “Confidential” notice or its equivalent. Any confidential designation which is

inadvertently omitted prior or subsequent to the entry of this Stipulation and Order of

Confidentiality will not constitute a waiver of confidentiality and may be corrected by

written notification to the other party.

       5.      No copies of “Confidential Material” shall be made except to the extent

necessary for the preparation of this action for trial.

       6.      “Confidential Material” shall be handled as follows:

               (a)     information designated as “Confidential Material” shall not be

disclosed to the public in any form by the parties or their counsel, nor disclosed to any other

person, without either further order of the Court or stipulation by the parties; and

               (b)     information designated as “Confidential Material” may be disclosed by

the parties or their respective counsel only to the following persons: (1) the Court; (2) the

parties’ counsel of record, their employees, including legal assistants, paralegals and clerical

and support staff; (3) court reporters who record depositions or other testimony in this case;

and (4) witnesses qualified as experts and identified as such in good faith.



                                                 2
Case 2:18-cv-03612-SJF-AKT Document 16 Filed 12/13/18 Page 3 of 4 PageID #: 44



       7          A copy of this Stipulation and Order of Confidentiality shall be delivered to

each person to whom a disclosure of confidential information is made, at or before the time

of disclosure, by the party making the disclosure or by its counsel. The provisions of this

Confidentiality Order shall be binding upon each such person to whom disclosure is made.

       8.     All information subject to confidential treatment under the terms of this

Stipulation and Order of Confidentiality that is filed with the Court, and any pleadings,

motions or other papers filed with the Court disclosing any confidential information, shall be

filed and kept under seal until further order of the Court. Where possible, only the

confidential portions of documents filed with the Court shall be kept under seal.

       9.     This Stipulation and Order of Confidentiality is without prejudice to the rights

of any party to make any objection to discovery permitted by the Federal Rules of Civil

Procedure, or any statute or other authority, including HIPAA. This Stipulation and Order of

Confidentiality shall not prejudice in any way the right of the parties to apply to the Court for

a further protective order relating to any confidential information. Nothing in this Stipulation

and Order of Confidentiality shall constitute a waiver or relinquishment of any right by any

party to seek or to object to the production of any information and documents that are not the

subject hereof.




                                                 3
Case 2:18-cv-03612-SJF-AKT Document 16 Filed 12/13/18 Page 4 of 4 PageID #: 45



       10.    The parties and signatories hereto agree to submit to the continuing

jurisdiction of the Court to monitor and enforce performance of the terms hereof and to

remedy and sanction violations hereof.



Dated: Melville, New York
       December 12, 2018
                                           THE LAW OFFICES OF PETER D. BARON
                                           Attorneys for Plaintiff
                                           532 Broadhollow Road, Suite 114
                                           Melville, New York 11747

                                   By:     /s/ Peter D. Baron
                                           Peter D. Baron, Esq.
                                           (631) 367-7000


Dated: Central Islip, New York
       December 12, 2018
                                           RICHARD P. DONOGHUE
                                           United States Attorney
                                           Eastern District of New York
                                           Attorney for Federal Defendant
                                           610 Federal Plaza, 5th Flr.
                                           Central Islip, New York 11722
                                   By:     /s/ Mary M. Dickman
                                           Mary M. Dickman
                                           Assistant U.S. Attorney
                                           (631) 715-7863
                                           mary.dickman@usdoj.gov

SO ORDERED:


_________________________________
A. KATHLEEN TOMLINSON, U.S.M.J.




                                              4
